1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   NERSES TASHCHYAN,                                  Case No.: 1:18-cv-01242-JLT (HC)
12                  Petitioner,                         ORDER GRANTING PETITIONER’S MOTION
                                                        TO LIFT STAY
13          v.
14   J. LIZARRAGA, Warden,                              [Doc. 9]

15                  Respondent.
16
17          On September 13, 2018, Petitioner filed a petition for writ of habeas corpus challenging a 2014
18   conviction sustained in Fresno County Superior Court for first degree murder with firearm
19   enhancements. (Doc. 1.) In his petition, Petitioner presented three grounds for relief and indicated that
20   Claims Two and Three were unexhausted. He requested a stay of the proceedings to allow him time to
21   exhaust his state remedies. The Court granted the stay on September 18, 2018. (Doc. 5.) On March
22   20, 2019, Petitioner filed a motion to lift the stay stating that exhaustion was complete and attaching a
23   copy of the denial issued by the California Supreme Court. (Doc. 9.) It appears the petition is
24   exhausted, so the Court LIFTS the stay.
25
26   IT IS SO ORDERED.
27      Dated:     March 22, 2019                              /s/ Jennifer L. Thurston
28                                                      UNITED STATES MAGISTRATE JUDGE
